Citation Nr: 1453015	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.

2.  Entitlement to service connection for a left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO.

In July 2013, the Board reopened this claim and remanded it for further development.  

In August 2013, the RO granted service connection for bilateral tinnitus.  As a result, that issue is no longer on appeal.

In September 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of service connection for a left ear hearing loss is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels beginning during his period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).  


Law and Analysis

The Veteran avers that he incurred a bilateral hearing loss disability as a result of hazardous noise exposure during active duty in the Navy.

At the outset, the Board notes that service personnel records, as well as the Veteran's own statements, indicate that he served as a radioman and gunner's mate on the USS Niagara Falls, when he claims to have been exposed to loud noise for shooting on multiple occasions.  This contention has been corroborated by several "buddy statements" from individuals who served on the USS Niagara Falls with the Veteran.  

The Board concedes that the Veteran was exposed to acoustic trauma during his period of active service, as such exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

The Board also recognizes that the Veteran's left ear drum was noted to be slightly retracted at the time of the July 1968 entrance examination, and he was assigned an H-2 profile at that time.  No right ear hearing loss was noted prior to entry into service.  

However, on review of the record, the presumption of soundness is not for application in this case.  See 38 U.S.C.A. § 1111 (every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment).

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease (such as sensorineural hearing loss) in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, a chronic disease may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, an August 2013 VA examination revealed findings of a sensorineural hearing loss disability in each ear pursuant to VA regulations.  38 C.F.R. § 3.385.  

A March 2010 VA examination also revealed findings of a bilateral hearing loss disability, and the private medical records associated with the claims file showed that the Veteran had received treatment for bilateral hearing loss since at least 1985.  

As the Board has conceded that the Veteran experienced acoustic trauma in service, the remaining question for determination is whether there is a link between this noise exposure and his current hearing loss.

The Veteran submitted a claim for a right ear condition in September 1970, one month prior to separation.  He underwent an examination in September 1970, in which he scored 15 out of 15 on a "whispered voice" test.  An audiogram was not performed at that time.  However, the Board notes that the absence of in-service evidence of hearing loss during active service is not fatal to a service connection claim.  See Hensley, 5 Vet. App. at 158; Ledford, 3 Vet. App. at 89.

In December 1970, the Veteran sought treatment for a "weak right ear," which he claimed had first been manifested 6 to 7 months prior to the examination.  Audiological measurements were not taken, but a VA examiner diagnosed the Veteran with "deafness, sensorineural, right ear."

In February 1971, approximately four months after separation, the Veteran underwent an audiogram that showed the presence of elevated readings in the higher frequencies in the right ear and an auditory threshold of 35 decibels at the 500 Hertz level and 25 decibels at the 1000 Hertz level in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

Thereafter, the record shows that, beginning in 1985, the Veteran received treatment for bilateral hearing loss from private medical providers.  Records from these providers consistently demonstrated right ear hearing loss.  Moreover, the Veteran reports having had multiple surgeries on his left ear for Meniere's disease beginning in 1981.   
 
In October 2013, two private medical providers who had treated the Veteran for many years submitted letters stating that it was likely that the Veteran's hearing loss was related to service.  

In August 2013, the Veteran underwent a VA examination for bilateral hearing loss and tinnitus.   However, the VA examiner stated that she could not opine regarding the etiology of the Veteran's hearing loss without resorting to speculation.  

Specifically, the examiner reviewed the September 1970 "whisper test" results, but reasoned that such a test was not frequency specific and thus might not detect high frequency hearing loss.  The only other record referenced by the examiner was the Veteran's July 1968 entrance examination, which the examiner concluded indicated normal hearing in both ears.   

The Board finds that the August 2013 VA medical opinion to be of limited probative value because it did not accurately address the Veteran's medical history.  Furthermore, the August 2013 opinion does not appear to have taken into consideration the Veteran's long history of private hearing loss treatment.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Lastly, the Board notes that the Veteran is competent to relate that he had hearing problems in service.  

To that end, the Board considers the Veteran's numerous complaints of right ear hearing loss during service and thereafter (including statements made during his September 2010 Board hearing), to be competent and credible evidence of hearing problems in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  

The Veteran's statements indicate that he experienced a "weak right ear" while in service, a claim that was confirmed by medical diagnosis.  Moreover, the numerous "buddy statements" of record corroborating the Veteran's complaints of bilateral hearing loss in service serve to bolster his current assertions.

In sum, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability as likely as not had its clinical onset due to the Veteran's exposure to harmful noise levels during service.  

The Veteran was diagnosed, just two months after separation, with sensorineural hearing loss of the right ear.  At that time, the Veteran claimed that his right ear hearing loss began 6 or 7 months prior, which would have been during his period of active duty.  

Moreover, he has competently asserted having a bilateral hearing loss as a result of his time as a gunner's mate on the USS Niagara Falls.  Furthermore, the private medical records show that he received treatment for his hearing problems beginning in the 1980s.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for a bilateral ear hearing loss disability is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


